DECISION
Plaintiffs filed their appeal on August 28, 2008, challenging Defendant's Notice of Proposed Adjustment and/or Distribution for tax year 2007. A case management conference was scheduled in this matter for May 5, 2009, at 8:30 a.m. Plaintiffs were not available at the phone number provided to the court.
On May 14, 2009, Defendant filed its recommendation regarding Plaintiffs' appeal. A copy of the recommendations was served on Plaintiffs. Defendant recommended that the court disallow the working family credit and the Schedule C expenses. Those disallowances would result in a tax-to-pay of $2,988 for tax year 2007, plus any penalty and interest due.
On May 28, 2009, the court sent Plaintiffs a letter stating it was unclear if they intended to pursue the appeal. Plaintiffs were directed to respond, in writing, to the court's letter, explaining why they were unavailable for the May 5, 2009, case management conference. Plaintiffs were also instructed to respond to Defendant's recommendations as contained in its May 14, 2009, letter. Plaintiffs had until June 15, 2009, to respond explaining why they were unavailable for the case management conference and responding to the recommendations. The *Page 2 
court stated that if Plaintiffs did not respond by that date, the court would adopt the recommendations of Defendant.
As of this date, there has been no further communication from Plaintiffs. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Plaintiffs' claim for working family credit and the Schedule C expenses are disallowed; and
IT IS FURTHER DECIDED that for tax year 2007, Plaintiffs have a tax-to-pay of $2,988, plus penalty and statutory interest, if any.
Dated this ___ day of June 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on June 29,2009. The Court filed and entered this document on June 29, 2009. *Page 1